DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This Office Action is responsive to the amendment filed September 7, 2021. As directed by the amendment: Claims 1, 2, 7, 9, 13, 17, 18, and 20 have been amended. Claims 1-20 are presently pending in this application.

Examiner’s Note
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-12, and 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cloutier (US 4,211,228) in view of Luckman (US 5,520,695).
Regarding claim 1, Cloutier discloses a tibial baseplate system (figure 5), comprising a tibial baseplate (45) having a first surface (see figure 5 below) and a second surface (see figure 5 below) that is substantially opposite to the first surface (see figure 5 below), the first surface (see figure 5 below) being configured to (i.e. capable of) be seated on a resected surface at a proximal end of a tibia (43), wherein the tibial baseplate (45) comprises an anterior end portion (see figure 5 below), a posterior end portion (see figure 5 below), a lateral side portion (see figure 5 below), and a medial side portion (see figure 5 below).

    PNG
    media_image1.png
    632
    687
    media_image1.png
    Greyscale

Yet, Cloutier lacks wherein the tibial baseplate comprises a first guide that extends from a perimeter of the anterior portion and that extends from the anterior end portion towards the posterior end portion of the tibial baseplate, and wherein the first guide is configured to (i.e. capable of) slidingly couple with a first spacer such that the first spacer is configured to slide in a horizontal manner along the first guide from the anterior end portion towards the posterior end portion of the tibial baseplate.
However, Luckman teaches a connection mechanism wherein a guide (15) (see figure 4 below) extends from a perimeter of the anterior end portion (see figure 4 below) 

    PNG
    media_image2.png
    335
    656
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute Cloutier’s connection mechanism between the baseplate and the first spacer with a guide that extends from a perimeter of the anterior end portion and that extends from the anterior end portion towards the posterior end portion of the plate, and wherein the guide is configured to slidingly couple with a spacer such that the spacer is configured to slide in a horizontal manner along the guide from the anterior end portion towards the posterior end portion 
Thus, the modified Cloutier’s tibial baseplate system has when the tibial baseplate (the modified Cloutier’s tibial baseplate) is seated on the proximal end of the tibia (43 of Cloutier), the first guide (15 of Luckman) extends from and past an anterior edge of the proximal end of the tibia (43 of Cloutier) (see figure 5 of Cloutier above), towards a posterior edge of the proximal end of the tibia (43 of Cloutier) (see figure 5 of Cloutier above).
Regarding claim 2, the modified Cloutier’s baseplate system has wherein the first guide (15 of Luckman) is coupled with the first spacer (the modified Cloutier’s first spacer) such that the first spacer is configured to (i.e. capable of) slide horizontally along the first guide (15 of Luckman) substantially parallel with the second surface (see figure 5 of Cloutier above).
Regarding claim 3, the modified Cloutier’s baseplate system has wherein the first guide (15 of Luckman) comprises at least one of (i) a first elongated recess (see figure 4 of Luckman above) and (ii) a first elongated process.
Regarding claim 4, the modified Cloutier’s baseplate system has wherein the first guide (15 of Luckman) comprises the first elongated recess (see figure 4 of Luckman above), and wherein the first elongated recess (see figure 4 of Luckman above) opens from the anterior end portion (see figure 4 of Luckman above) of the tibial baseplate (the modified Cloutier’s tibial baseplate).
Regarding claim 5, the modified Cloutier’s baseplate system has further comprising the first spacer (the modified Cloutier’s first spacer), wherein when the tibial 
Regarding claim 6, the modified Cloutier’s baseplate system discloses all the features/elements as claimed but lacks further comprising the first spacer, wherein an anterior end of the first spacer comprises an opening that is configured to receive a portion of a handle.
However, Luckman teaches wherein an anterior end of the spacer (16) comprises an opening (considered wherein element 17 is situated in) that is configured to (i.e. capable of) receive a portion of a handle (17) (figure 5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Cloutier’s baseplate system having the first spacer with wherein an anterior end of the first spacer comprises an opening that is configured to receive a portion of a handle as taught by Luckman, since such a modification would allow the user to grip onto the handle to insert the spacer.
Regarding claim 8, the modified Cloutier’s baseplate system has wherein the baseplate system further comprises a trial tibial component (67 of Cloutier), wherein the trial tibial component couples (has been interpreted as indirect coupling) with the first guide (15 of Luckman).

Yet, Cloutier lacks wherein the tibial baseplate comprises a first spacer guide that extends from a perimeter of the anterior end portion and that extends from the anterior end portion towards the posterior end portion of the tibial baseplate and that is configured to slidingly couple a first spacer to the lateral side portion of the tibial baseplate such that the first spacer is configured to slide horizontally along the first spacer guide, from the anterior end portion towards the posterior end portion of the tibial baseplate, and wherein the tibial baseplate comprises a second spacer guide that extends from the perimeter of the anterior end portion and that extends from the anterior end portion towards the posterior end portion of the tibial baseplate and that is configured to slidingly couple a second spacer to the medial side portion of the tibial baseplate, such that the second spacer is configured to horizontally slide along the second spacer guide, from the anterior end portion towards the posterior end portion of the tibial baseplate.
However, Luckman teaches a connection mechanism wherein a guide (15) (see figure 4 above) that extends from a perimeter of the anterior end portion (see figure 4 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute each of Cloutier’s connection mechanism between the guides and the spacers with a guide that extends from a perimeter of the anterior end portion and that extends from the anterior end portion towards the posterior end portion of the plate, and wherein the guide is configured to slidingly couple with a spacer such that the spacer is configured to horizontally slide along the guide from the anterior end portion towards the posterior end portion of the plate as taught by Luckman, since such a modification is a mere substitution of one known connection mechanism for another to yield predictable results. 
Thus, the modified Cloutier’s baseplate system has wherein the tibial baseplate comprises a first spacer guide (15 of Luckman) that extends from a perimeter of the anterior end portion (see figure 4 of Luckman above) and that extends from the anterior end portion (see figure 4 of Luckman above) towards the posterior end portion (see figure 4 of Luckman above) of the tibial baseplate (the modified Cloutier’s tibial baseplate) and that is configured to (i.e. capable of) slidingly couple a first spacer (the modified Cloutier’s first spacer) to the lateral side portion of the tibial baseplate (figure 5 

Regarding claim 11, the modified Cloutier’s baseplate system has wherein the first spacer (the modified Cloutier’s first spacer) comprises a process (18 of Luckman) that extends from an inferior portion of the first spacer (figure 5 of Luckman) and that is configured to (i.e. capable of) fit within the elongated recess to guide (15 of Luckman) the first spacer (the modified Cloutier’s spacer) to slide from the anterior end portion (see figure 4 of Luckman above) towards the posterior end portion (see figure 4 of Luckman above) of the tibial baseplate (the modified Cloutier’s tibial baseplate). 
Regarding claim 12, the modified Cloutier’s baseplate system has wherein the tibial baseplate system further comprises the first spacer (the modified Cloutier’s first spacer), and wherein the first spacer shaped to (i.e. capable of) slidingly mate with the first spacer guide (15 of Luckman).
Regarding claim 14, the modified Cloutier’s baseplate system has wherein the tibial baseplate system further comprising a trial tibial component (67 of Cloutier), wherein the trial tibial component couples (has been interpreted as indirect/direct coupling) with the first and second spacer guides (elements 15 of Luckman).
Regarding claim 15, the modified Cloutier’s baseplate system has wherein the second spacer guide (another element 15 of Luckman) runs substantially parallel to the first spacer guide (15 of Luckman).
Regarding claim 16, the modified Cloutier’s baseplate system has wherein the tibial baseplate system further comprises the first spacer (the modified Cloutier’s first 
Regarding claim 17, the modified Cloutier’s baseplate system has wherein at least one of the first spacer (the modified Cloutier’s first spacer) and the second spacer (the modified Cloutier’s second spacer) is taller than the other of the at least one of the first spacer and the second spacer (e.g. different thicknesses, col. 3, ll. 44-51 of Cloutier) such that the first spacer and the second spacer are configured to (i.e. capable of) maintain different sized gaps between the resected surface and a portion of a distal end of the femur when the tibial baseplate system is disposed within the knee joint.
Regarding claim 18, Cloutier discloses a tibial baseplate system (figure 5), comprising a tibial baseplate (45) having a first surface (see figure 5 above) and a second surface (see figure 5 above) that is substantially opposite to the first surface (see figure 5 above), the first surface (see figure 5 above) being configured to (i.e. capable of) be seated on a resected surface at a proximal end of a tibia (43), the tibial baseplate (45) comprising an anterior end portion (see figure 5 above), a posterior end portion (see figure 5 above), a lateral side portion (see figure 5 above), and a medial side portion (see figure 5 above), a first spacer guide (considered wherein element 69 is situated in), a second spacer guide (considered wherein element 67 is situated in), a first spacer (69), a second spacer (67), wherein the first and second spacers (67, 69) comprises discrete objects (figure 5).
Yet, Cloutier lacks the first spacer guide that extends from a perimeter of the anterior end portion and that extends from the anterior end portion towards the posterior 
However, Luckman teaches a connection mechanism wherein a guide (15) (see figure 4 above) extends from a perimeter of an anterior end portion (see figure 4 above) and that extends from the anterior end portion (see figure 4 above) towards a posterior end portion (see figure 4 above) of the plate (see figure 4 above), and wherein the guide (15) (see figure 4 above) is configured to (i.e. capable of) slidingly couple with a spacer (16) (figure 5) such that the spacer (16) is configured to (i.e. capable of) horizontally slide along the guide (15) (see figure 4 above) from the anterior end portion (see figure 4 above) towards the posterior end portion (see figure 4 above) of the plate (figures 4 and 5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute each of Cloutier’s connection mechanism between the guides and the spacers with a guide that extends from a perimeter of an anterior end portion and that extends from the anterior end portion towards the posterior end portion of the plate, and wherein the guide is configured to 
Thus, the modified Cloutier’s baseplate system has a first spacer guide (15 of Luckman) that extends from a perimeter of the anterior end portion (see figure 4 of Luckman above) and that extends from the anterior end portion (see figure 4 of Luckman above) towards the posterior end portion (see figure 4 of Luckman above) of the tibial baseplate (the modified Cloutier’s tibial baseplate) and that is configured to (i.e. capable of) slidingly couple a first spacer (the modified Cloutier’s first spacer) to the lateral side portion of the tibial baseplate (figure 5 of Cloutier) such that the first spacer is configured to (i.e. capable of) horizontally slide along the first spacer guide (15 of Luckman), from the anterior end portion towards the posterior end portion of the tibial baseplate (the modified Cloutier’s tibial baseplate) such that the first spacer (the modified Cloutier’s first spacer) is configured to (i.e. capable of) be disposed between and to separate the proximal end of the tibia (43 of Cloutier) from a distal end of a femur (53 of Cloutier) when the tibial baseplate (the modified Cloutier’s tibial baseplate) and the first spacer (the modified Cloutier’s first spacer) are seated in a knee joint (figures 4 and 5 of Cloutier), a second spacer guide (another element 15 of Luckman) that opens at a perimeter of the anterior end portion (see figure 4 of Luckman above) and that extends from the anterior end portion (see figure 4 of Luckman above) towards the posterior end portion (see figure 4 of Luckman above) of the tibial baseplate (the modified Cloutier’s tibial baseplate) and that is configured to (i.e. capable of) slidingly 
Regarding claim 19, the modified Cloutier’s baseplate system has wherein the first and second spacer guides (elements 15 of Luckman) run substantially parallel with each other at the second surface of the tibial baseplate (the modified Cloutier’s tibial baseplate).
Regarding claim 20, the modified Cloutier’s baseplate system has wherein the first spacer (the modified Cloutier’s first spacer) and the second spacer (the modified Cloutier’s second spacer) each comprise a different height (e.g. different thicknesses, col. 3, ll. 44-51 of Cloutier) so as to retain different sized gaps between a lateral side and a medial side of the knee joint (figure 5 of Cloutier) when the tibial baseplate having the first spacer and the second spacer coupled thereto are disposed within the knee joint.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cloutier and Luckman as applied to claim 1 above, and further in view of Colquhoun et al. (US 2009/0270869), herein referred to as Colquhoun.
Regarding claim 7, the modified Cloutier’s tibial baseplate system discloses all the features/elements as claimed but lacks a tensioning device that is configured to 
However, Colquhoun teaches a tensioning device (2) (figure 2) that is configured to (i.e. capable of) couple with a tibial baseplate (18) and a femur (102) of a patient when the tibial baseplate system (figure 1) is seated in a knee joint of the patient such that when the tensioning device (2) is actuated, the tensioning device varies a distance between the tibia and the femur (¶43).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the modified Cloutier’s tibital baseplate system with a tensioning device as taught by Colquhoun, since accurate location of the prosthesis components relative to the bone depends on accurate preparation of the tibia and femur, in particular that the bones are resected accurately (¶2).

Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed September 7, 2021 have been fully considered but they are not persuasive.
.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SI MING KU whose telephone number is (571)270-5450.  The examiner can normally be reached on Monday-Friday, 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SI MING KU/Primary Examiner, Art Unit 3775